Title: From Benjamin Franklin to Robert R. Livingston, 7 March 1783
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,Passy, March 7. 1783.
I but this moment hear of this Opportunity, by which I can only send you a Line to acquaint you, that I have concluded the Treaty with Sweden, which was signed on Wednesday last. You will have a Copy by the first good Opportunity. It differs very little from the Plan sent me,—in nothing material.— The English Court is in Confusion by another Change of Ministry; Lord Shelburne & his Friends having resigned; but it is not yet certainly known who will succeed; tho’ Lord North & Mr Fox are talk’d of as two, they being reconcil’d!! cannot add but that I am, with great Esteem Sir, Your most obedient humble Servt
B Franklin


P.S. The Change in the Ministry is not suppos’d of any Importance respecting our Definitive Treaty, which must conform to the Preliminaries: But we shall see!
R R. Livingston Esqr

 
Notation: Letter March 7. 1783 B. Franklin Recvd July 16. 1783
